                   Case:17-00796-swd            Doc #:60 Filed: 08/25/2020            Page 1 of 3
                                      UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF MICHIGAN




IN RE:   SHERRY L PEREZ                                                      CASE NO: DL-17-00796
         5818 COULSON CT                                                     Chapter 13
         LANSING, MI 48911                                                   HON. SCOTT W. DALES
                                                                             Filed: February 27, 2017

                                                                             Confirmed:   August 14, 2017




                        TRUSTEE'S MOTION TO DISMISS CHAPTER 13 CASE
         NOW COMES, Barbara P. Foley, Chapter 13 Trustee ("Trustee") and files her Motion to Dismiss for the

following reasons:

         THE CHAPTER 13 PLAN AS PROPOSED WILL COMPLETE BEYOND 60 MONTHS FROM
         CONFIRMATION AND IS NO LONGER FEASIBLE. THE FEASIBILITY ISSUE IS A RESULT OF FAILURE
         TO MAKE PAYMENTS ACCORDING TO THE CHAPTER 13 PLAN AND INCREASED POST -PETITION
         MORTGAGE PAYMENTS. THE PLAN ARREARS ARE $3,593.00.

         WHEREFORE, your Trustee respectfully prays:

         A. That this Court enter an Order dismissing the Debtor 's Chapter 13 Case.

         B. That this Court grant such other relief as it finds just and equitable.

         C. Upon dismissal of the Chapter 13 case, the Trustee has cause pursuant to 11 U.S. C. § 349(b) and

             may retain any funds on hand for such time as is necessary to accommodate the dishonor or recall

             period appropriate to the method of payment received.



August 25, 2020                                                      /s/ Barbara P. Foley
                                                                    Barbara P. Foley (P34558)
                                                                    CHAPTER 13 TRUSTEE
                                                                    Po Box 51109
                                                                    Kalamazoo, MI 49005
                                                                    (269)343-0305

This document has been electronically filed with the Court and the Attorney for Debtor and mailed to the Debtor.

Attorney for Debtor:

         ANDERSEN, ELLIS & SHEPHARD
         866 3 MILE NW STE B
         GRAND RAPIDS, MI 49544
                   Case:17-00796-swd            Doc #:60 Filed: 08/25/2020              Page 2 of 3

                                      UNITED STATES BANKRUPTCY COURT
                                       WESTERN DISTRICT OF MICHIGAN



SHERRY L PEREZ                                                               CASE NO: DL-17-00796
5818 COULSON CT                                                              Chapter 13
LANSING, MI 48911                                                            HON. SCOTT W. DALES
                                                                             Filed: February 27, 2017
                                      NOTICE OF MOTION TO DISMISS

        NOTICE IS HEREBY GIVEN that the Chapter 13 Trustee has filed a Motion to Dismiss in the above

captioned proceeding. A copy of said Motion is attached to this Notice.

        Your rights may be affected. You should read these papers carefully and discuss them with your

attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to consult

one.)

          The Debtor may file a written objection to the Trustee 's Motion to Dismiss with:




Clerk of the Bankruptcy Court                                      Barbara P. Foley
One Division Avenue N                                              Chapter 13 Trustee
                                                  AND
Room 200                                                           Po Box 51109
Grand Rapids, MI 49503                                             Kalamazoo, MI 49005
                                                                   (269)343-0305

        In compliance with Local Bankruptcy Rule 9013(d) and Federal Rules of Bankruptcy Procedure 9013 and

9014, said written objection shall be filed within thirty (30) days from the date of service of the Trustee 's Motion. If

an objection is filed, a hearing will be held on November 05, 2020 at 9:00 am at the Bankruptcy Court, 315 W.

Allegan, Room 101, U.S. Post Office & Courthouse, Lansing, Michigan. If a proper objection is not timely filed the

Trustee may file with the Court an Affidavit of No Response together with a proposed Order to Dismiss. The Court

shall enter the Order without a hearing upon receipt of the Affidavit.



Served by: BJH       on: 08/25/2020
              Case:17-00796-swd        Doc #:60 Filed: 08/25/2020        Page 3 of 3

                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN




IN RE:    SHERRY L PEREZ                                        CASE NO: DL-17-00796
                                                                Chapter 13
                                                                HON. SCOTT W. DALES
                                                                Filed: February 27, 2017

                                    PROOF OF SERVICE

     On the date below, I mailed a copy of the TRUSTEE'S MOTION TO DISMISS by regular
first class mail to Debtor and electronic service on Debtor's Attorney .

SHERRY L PEREZ
5818 COULSON CT
LANSING, MI 48911
ANDERSEN, ELLIS & SHEPHARD
866 3 MILE NW STE B
GRAND RAPIDS, MI 49544
    I declare that the above statements are true to the best of my information , knowledge, and
belief.


Dated:    August 25, 2020                              /s/ Beckie Hadley
                                                       Assistant to Barbara P. Foley
                                                       Chapter 13 Trustee
                                                       PO BOX 51109
                                                       KALAMAZOO, MI 49005
                                                       (269)343-0305
